internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------- ---------------------------------------------- ------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-129897-05 date date --------------------------------------------------------------------------------------------- ---------------------- ------------ -------------------------- ------------------ ---------------------- --------------------------- ------------------- ------- ------------------------------------------------------ ----------------------- --------- --------- legend fund state date a date b date c date d date e year a y rate date f y z plr-129897-05 dear --------------- this responds to your request submitted date and subsequent correspondence submitted date by your authorized representative on behalf of fund that the internal_revenue_service the service rule that i the designation of dividend income eligible for the dividends received deduction drd- eligible income to the remarketed preferred_stock rps complies with the grandfather_clause of revrul_89_81 1989_1_cb_226 ii the designation of drd- eligible income both qualified_dividend_income qdi drd-eligible income and non- qualified_dividend_income non-qdi drd-eligible income to the extent any remains after designations are made to the rps qualified_dividend_income qdi not eligible for the dividends received deduction net_capital_gain ncg and any other specially designated income type among the common shares and the auction preferred_stock aps and the rps to the extent the fund’s drd-eligible income is less than the distribution to the rps in the manner described in this ruling_request complies with revrul_89_81 and iii the payment of dividends by fund on the rps the common shares and the aps will not be considered preferential under sec_562 of the internal_revenue_code_of_1986 code by virtue of the designation of dividends as proposed fund further requests that the service rule that the issuance of the aps will not affect the service’s conclusions in plr and the earlier private letter rulings regarding the disproportionate designations with respect to the rps facts fund is a closed-end diversified management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act fund is organized as a corporation under the laws of state fund has qualified and elected to be treated since its inception as a regulated_investment_company ric under subchapter_m part i of the code fund currently has two classes of stock common and preferred the shares of common_stock are listed for trading on the new york stock exchange fund s preferred shares are issued pursuant to authority granted to the board_of directors under fund s charter to issue one or more series of preferred_stock and to fix the preferences conversion or other rights voting powers restrictions limitations as to dividends qualifications and terms and conditions of redemptions of each series on date a a date prior to date the board exercised this authority by filing articles supplementary to fund s charter the rps articles that designated a certain number of the authorized shares of preferred_stock as shares of five series of rps each series carries a mandatory redemption date registration statements for each series of rps were filed with the securities_and_exchange_commission sec on dates prior to date plr-129897-05 pursuant to the rps articles fund designates dividends_paid on the rps as drd-eligible income to the extent the dividends do not exceed the fund's income qualifying for the corporate dividends received deduction qualifying_income distributions on the common shares are designated as drd-eligible income only to the extent that any qualifying_income remains after distributions are made on the rps on date b a date prior to date and also prior to date a fund was issued a private_letter_ruling plr holding that fund was entitled to designate dividends on the rps as consisting of drd-eligible income each year on date c a date prior to date and also prior to date a the internal_revenue_service withdrew this ruling plr withdrawing plr because it was reconsidering its positions in two published rulings on which fund had relied in seeking its private_letter_ruling the fund thereafter sought relief under sec_7805 of the code and was granted this relief on date d a date prior to date and also prior to date a in the form of a private_letter_ruling plr on date the service issued revrul_89_81 which held that if a ric that has two or more classes of stock designates the dividends that it pays on one class as consisting of more than that class’ proportionate share of a particular type of income the designations are not effective for federal tax purposes to the extent that they exceed the class’ proportionate share of that type of income the ruling contains however a statement of prospective application a grandfather_clause described more fully below in the law and analysis section of this letter fund was granted another private_letter_ruling with respect to this designation on date e plr in year a then-prevailing market conditions threatened to impede the remarketing agent’s ability to set the dividend rate payable on the rps at a level that would enable all tendering holders to sell their rps at a price equal to their liquidation value because of the operation of the maximum dividend rate provision applicable to the remarketing of the rps the maximum dividend rate is set by reference to a specified percentage the applicable_percentage of the y rate a published variable rate in effect on the day the dividend is set in order to restore the ability of the remarketing agent to set the dividend rate payable on the rps at a level that would enable all tendering holders to sell their rps at a price equal to their liquidation value fund amended its charter to increase the applicable_percentage specified in the maximum dividend rate provisions governing the remarketing of the rps plr concluded that since the amendment to the charter required neither the filing of a new registration_statement with the sec nor any amendment to the original registration_statement filed with respect to the rps the designations made on the rps pursuant to the provisions of the amended charter will be made by fund pursuant to a rule described in a registration_statement that was filed with the sec before date and thus satisfies the grandfather_clause of revrul_89_81 plr-129897-05 recently on date f the fund’s board_of directors authorized the issuance and sale of additional shares of preferred_stock in one or more series pursuant to this board authorization the fund intends to offer y shares of aps at a price of dollar_figurez per share a new registration_statement for the aps on form n-2 will be filed with the sec and articles supplementary to fund’s charter will be filed designating the series of aps pursuant to the rps articles the fund designates dividends_paid on the rps as drd-eligible to the extent such dividends do not exceed the fund’s aggregate drd- eligible income currently distributions on the common shares are designated as drd-eligible only to the extent that any drd-eligible income remains after designations are made on the rps after the aps have been issued distributions on the common shares and the aps will be designated as drd-eligible on a pro_rata basis between the common shares and the aps to the extent any drd-eligible income remains after designations are made on the rps under sec_1 certain dividends may be taxed as net_capital_gain provided the income is qualified_dividend_income under sec_1 drd- eligible income may be either income that is also qualified_dividend_income or non- qualified_dividend_income there was no qualified_dividend_income concept under the federal_income_tax law when the rps registration statements were filed or when revrul_89_81 was issued qualified_dividend_income constitutes a particular type of income for purposes of revrul_89_81 thus in a distribution of non-qdi drd-eligible income qdi drd-eligible income qdi non-drd-eligible income and ncg the distribution will be made as follows firstly all drd-eligible income categories and will be designated to the rps pro_rata between the non-qdi drd-eligible income and the qdi drd-eligible income to the extent any drd-eligible income remains after designations are made on the rps distributions on the common shares and the aps will be designated as drd-eligible pro_rata between the non-qdi drd-eligible income and the qdi drd- eligible income on a pro_rata basis between these classes qdi non-drd-eligible income and ncg categories and will be designated to the common shares and the aps and to the rps to the extent the fund’s drd-eligible income is less than the distribution to the rps on a pro_rata basis among these classes the following example assumes that fund has dollar_figure of non-qdi drd-eligible income dollar_figure of qdi drd-eligible income dollar_figure of qdi and dollar_figure of ncg it is further assumed that based on the dividend rates set at the relevant remarketings of the rps and auctions of the aps the rps aps and common shares each are entitled to receive dollar_figure of fund’s distributable income fund’s designations will be as follows the rps will receive of drd-eligible income of total drd-eligible income consisting of non-qdi drd-eligible income of total non-qdi drd-eligible income and qdi drd-eligible income of total qdi drd-eligible income the common shares and the aps will each receive non-qdi drd-eligible plr-129897-05 income of non-qdi drd-eligible income remaining after designation to rps qdi drd-eligible income of qdi drd-eligible income remaining after designation to rps qdi of total qdi and ncg of total ncg law and analysis sec_562 of the code provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to any share of stock as compared with other shares of the same class and with no preference to one class of stock as compared with another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference if a ric has two or more classes of stock and designates the dividends that it pays on one class as consisting of more than that class' proportionate share of a particular type of income revrul_89_81 holds that these designations are not effective for federal tax purposes to the extent that they exceed the class' proportionate share of that type of income revrul_89_81 further provides however under the authority contained in sec_7805 of the code that it will not be applied to render ineffective for federal_income_tax purposes a non-proportionate designation made by a ric pursuant to a rule described in a registration_statement that was filed with the sec before date the grandfather_clause fund has represented that the proposed amendment of its charter will require neither the filing of a new registration_statement with the sec nor any amendment to the original registration statements filed with respect to the rps accordingly designations made on the rps will be made by fund pursuant to a rule described in a registration_statement that was filed with the sec before date we rule therefore that i the grandfather_clause of revrul_89_81 will apply to designations made on the rps ii the designations of drd-eligible income qdi non-qdi drd-eligible income qdi ncg and any other specially designated income type among the rps common shares and the aps in the manner described above complies with revrul_89_81 and iii the payment of dividends by fund on the rps the common shares and the aps will not be considered preferential under sec_562 of the code by virtue of the designation of dividends as proposed further the issuance of the aps will not affect the service’s conclusions in plr and the earlier private letter rulings regarding the disproportionate designations with respect to the rps this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129897-05 a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which it makes a designation of dividend income as qualifying for the dividends received deduction pursuant to the provisions of the amended charter as described in this letter susan thompson baker susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions products sincerely
